                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  INVENTEL PRODUCTS, LLC.,
                                                                   Civ. No. 2:19-9190
                Plaintiff,
                                                                       OPINION
         V.

  JIMMY LI, LIN AMY, GODADDY.COM,
  SHOPIFY (USA) INC., SHOPIFY INC.,
  GOOGLE LLC, GOOGLE.COM LLC, WU
  JINZHAO, JOHN/JANE DOE, ABC CORP.
               Defendants.

       WILLIAM J. MARTINI. U.S.D.J.:
       This matter comes before the Court on Plaintiff InvenTel Products, LLC’s
(“InvenTel”) motion for a temporary restraining order and preliminary injunction, ECF No. 5,
and Defendants Shopify Inc.’s and Shopify (USA) Inc.’s (“Shopify”) opposition thereto, ECF
No. 10. For the reasons set forth below, InvenTel’s motion—as to Shopify—is DENIED and
the Court’s Temporary Restraining Order is TERMINATED as to Shopify.
 I.   BACKGROUND
       InvenTel sells a variety of consumer products in the United States via mail-order and
online sales, including the HD MIRROR CAM® (“HD MIRROR CAM”). The HD MIRROR
CAM is a personal security camera designed for automobiles. InvenTel holds patents,
copyrights, and trademarks on RD MIRROR CAM technology and marketing materials.
       Defendants Jimmy Li, Lin Amy, and Wu JinZhao (“Li Defendants”) allegedly produce
counterfeit HD MIRROR CAMs (“Counterfeit Products”) in China and market them to U.S.
customers online. Some of the websites selling the Counterfeit Products are the subject of a
related action (“Prior Action”) brought by InvenTel for intellectual property rights violations
against the Li Defendants, Shopify, and others (collectively, “Defendants”). See Inven Tel
Products, LLC v. Li, No. 2:l8-cv-16590. In connection with the Prior Action, Shopify has
helped prevent the Li Defendants from selling Counterfeit Products using Shopify’s services.
See Hartrnan Deci. ¶ 12-18, ECF No. 10-6.
        While InvenTel and Shopify were in talks to dismiss the Prior Action, Invenlel learned
of a new website created by the Li Defendants to further market the Counterfeit Products:
www.hdmirrorcambuy.com (“Website”). Abdul Dec. ¶ 4, ECF No. 5-2. The Website states:
“We use Shopify to power our online store—you can read more about how Shopify uses your
Personal Information here: https ://www .shopufy.comllegal/privacy.” Id. 62. InvenTel
                                                                               ¶
filed the present matter seeking to enjoin Defendants from operating or supporting the new
Website. See Compi., ECF No. 1, Emergency Mot., ECF No. 5.


                                              1
       On April 16, 2019, the Court entered an order temporarily restraining Defendants from
infringing on Invenlel’s intellectual property rights and providing for an expedited briefing
schedule. See Order, ECF No. 6. On April 23, Invenlel notified the Court that it had yet to
effectuate service and requested an extension to the briefing schedule. See InvenTel Ltr., ECF
No. 9. Shopify objected to the extended schedule and submitted opposition papers. See Opp.
Br., ECF No. 10; Shopify Ltr., ECF No. 11. Accordingly, the Court granted the requested
extension as to all Defendants except Shopify. See ECF No. 12.
II.    DISCUSSION
        InvenTel seeks preliminary relief enjoining Shopify from infringing on its intellectual
property rights. See Mot., ECF No. 5. “A plaintiff seeking a preliminary injunction must
establish that [1] he is likely to succeed on the merits, [2] that he is likely to suffer irreparable
harm in the absence of preliminary relief [3] that the balance of equities tips in his favor, and
[4] that an injunction is in the public interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).
To succeed on the merits, InvenTel will have to prove that Shopify is either directly or
contributorily liable for infringements of InvenTel’s intellectual property rights. See, e.g.,
Parker v. Google, Inc., 242 F. App’x 833, 836-37 (3d Cir. 2007). Direct liability requires
“volitional conduct on the part of defendant” while contributory liability requires “material
contribution to [a third party’s] infringement.” Id.; see also Reply at 9.
        Here, the Court will deny the requested relief as to Shopify because InvenTel has not
demonstrated likely success on the merits (element 1) or that it will suffer irreparable harm
without such relief (element 2). As to the first element, Invenlel relies entirely on the
Website’s statement that “[w]e use Shopify to power our online store—you can read more
about       how        Shopify      uses      your        Personal     Information       here:
https://www.shopufy.cornllegal/privacy.” Abdul Dec. ¶ 62; Reply at 9 (arguing for direct and
contributory liability based on Shopify “powering” the Website). But Shopify’s Associate
Privacy Counsel declares under penalty of perjury that “Shopify has never operated, hosted,
supported, or powered the [W]ebsite.      and has no internal records linked to [its] domain
                                          .   .



name.” Hartrnan Decl. ¶ 21, ECF No. 10-6 (“Declaration”). In response, InvenTel points to
“documentary evidence in the form of an admission of a co-defendant (a printout from the
infringing website itself) that Shopify powers the [Website].” Reply at 8, ECF No. 14.
InvenTel does concede that it “does not know, nor could it know what precisely is involved
in said ‘powering.” Id. at 9. However, because the Website says it is “powered” by Shopify,
InvenTel argues the Court should reject Shopify’s argument. Id. at 7.
       The Court credits the Declaration over the Website’s text. Given their irreconcilable
nature, the Court must believe one over the other, and finds little reason to favor the Website
over a sworn declaration. See generally Cornpl. (alleging the Website’s entire purpose is to
trick users into buying Counterfeit Products). As the Court finds the Declaration credible,
and thus Invenlel’s argument for likely liability unpersuasive, preliminary relief is
inappropriate. See Winter, 555 U.S. at 20 (requiring likely success on the merits to warrant
preliminary relief).
      For largely the same reason, InvenTel fails to demonstrate it will suffer irreparable
harm without preliminary relief against Shopify (i.e., element 2). Given the balance of
evidence before the Court, any violations of InvenTel’s rights appear completely unrelated to
                                                  2
 Shopify. Accordingly, declining to enjoin Shopify will not cause InvenTel irreparable harm.
 See Id. (requiring irreparable harm without requested relief to warrant preliminary relief).
       Therefore, nvenTe1’s request for preliminary relief is DENIED.
III.   CONCLUSION
        For the reasons set forth above, InvenTel’s motion for a preliminary injunction, ECF
 No. 5, is DENIED as to Shopify. The Temporary Restraining Order, ECF No. 6, is
 TERMINATED as to Shopify.




 Date: April 30, 2019                             W5(M J. MARTINI, U.S.D.J.




                                              3
